United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                _____________

                                No. 98-1362WM
                                _____________

Hoover Case,                          *
                                      *
                 Appellant,           *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Missouri.
ADT Automotive, Inc., doing business *
as Metro Auto Auction of Kansas City, *       [UNPUBLISHED]
Inc.,                                 *
                                      *
                 Appellee.            *
                                _____________

                          Submitted: September 22, 1998
                              Filed: September 30, 1998
                               _____________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                          _____________

PER CURIAM.


       Hoover Case is an auctioneer who provided his services to ADT Automotive,
Inc., doing business as Metro Auto Auction of Kansas City, Inc., (ADT) until he
became partially paralyzed and was confined to a wheelchair. When ADT refused to
build a ramp so Case could reach the auction blocks and continue working for ADT,
Case sued ADT under the Americans with Disabilities Act, 42 U.S.C. § 12112 (1994)
(ADA), and the Missouri Human Rights Act, Mo. Ann. Stat. § 213.055 (West 1996)
(MHRA). The district court granted summary judgment for ADT, reasoning Case was
an independent contractor and thus not covered under either the ADA or the MHRA.
See Birchem v. Knights of Columbus, 116 F.3d 310, 312 (8th Cir. 1997) (holding ADA
does not protect independent contractors); Lenhardt v. Basic Inst. of Tech., Inc., 55
F.3d 377, 380 (8th Cir. 1995) (construing MHRA in conformity with federal decisions
addressing federal employment discrimination laws). Case appeals.

       We review de novo the district court’s grant of summary judgment and affirm
only when the record presents no genuine issue of material fact and the prevailing party
is entitled to judgment as a matter of law. See Lenhardt, 55 F.3d at 379. We also
review de novo the district court’s decision that Case was an independent contractor
and, in doing so, apply the general common law of agency to distinguish between
protected employees and unprotected independent contractors. See Birchem, 116 F.3d
at 312-13. After carefully reviewing the record and the parties’ briefs, we conclude the
district court did not commit error in granting summary judgment to ADT.
Accordingly, we affirm the district court’s judgment for the reasons set forth in its
opinion. We grant Case’s motion to strike ADT’s counterdesignation of the joint
appendix. See 8th Cir. R. 30A(c).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-